Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated August 25th, 2021 responding to the May 28th, 2021 Office Action provided in the rejection of claims 1-20. 

Status of Claims
2.	Claims 1, 2, 5-7, 10-13 and 16-20 have been amended. Claims 1-20 are pending in the application, of which claims 1 and 12 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 
Response to the Amendments
3.	Regarding art rejection: In regards to claims 1-20 Applicants arguments are not persuasive; therefore, previously applied rejections have been maintained. 

Response to the Arguments
4.    As an initial mater Examiner likes to points out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicants must consider the cited prior art in view of one of ordinary skill in the art, not as a generalized literature. In this case Applicants’ arguments demonstrate a tortured interpretation of the cited prior arts of the inventions. Examiner hereby respectfully points out that the specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02.
Argument: Applicants contended that “Rastogi in view of Arun does not teach or suggest ‘analyzing the data schema to determine an intended task of the machine-learning model’, as recited in exemplary claim 1” (please see Remarks page: 1, under section I).
Response: Examiner respectfully disagrees with the Applicants because Arun discloses “dataset and/or scheme can correspond to the selected machine learning model. Such a dataset can be related to a task that the machine learning model was created to perform (e.g., product purchase prediction). Further, the schema can be a schema that combines necessary data for running the machine learning model. Such a schema can be a pre-defined custom schema based on the information (e.g., data) needed to run the machine learning model” [emphasis added] (please see [0087] ), wherein defining comes from analyzing, which the schema based on data defined/analyzed to determine the functionality/task of a machine learning model. Arun further discloses “Model insights system 204 can be provided as part of a platform that allows users to analyze data related to, for example, machine learning models. Such a platform can include a workspace (e.g., model insights system 204) that allows users to analyze data using, for example, on visualizations. Such visualizations can provide insight based on evaluations of machine learning models” (please see [0087]); therefore, Arun overwhelmingly teaches the similar concept as claimed by the Applicants. Applicants should be noting that cited portion from the prior art of invention as used for describe each of the independent and depended claims must be read as a whole, and not as a single feature or sub-combination of features which represent less than the entirety of the prior art of invention as a whole. While a particular feature or sub-combination of features referred to by the applicant in remarks as a basis for distinguishing the prior art over the claimed invention disagreed by the examiner, and further the Examiner does not necessarily agree with any characterization of the prior art as referenced in order to obviate the applied art rejection.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a primafacie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see MPEP 2112.01. 
Appellants’ interpretation of claim scope is a bare recitation of the elements in the claim(s) coupled with boilerplate language. The Appellants statement does not explain with a full development of reasons how the elements recited within the body of claim are directed to the invention or as defined in the specification. In other words, the Appellants have not met the burden of analysis for the rejection as set forth in the remarks. The Appellants statements are an oversimplification of the prior arts of record and does not account for invention described and expressed in the cited prior arts. 
	Finally, Examiner respectfully emphasizes that Appellants argument should be more than mere conclusory statements in order for to establish a position which the Appellants must provide clear rationale supporting the determination, and articulate their disagreement regarding any part of the cited art Appellants must provide appropriate analysis of the corresponding claimed limitation, and such analysis must be supported by the originally filed specification.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Claim Rejections – 35 USC §103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi et al. (US PG-PUB. No. 2021/0192397 A1 herein after Rastogi) in view of Arun et al. (US PG-PUB. No. 2020/0372307 A1 herein after Arun).
Per claim 1:
Rastogi discloses: 
A computer-implemented machine-learning model task deduction method for discovering a utility of a data schema for a machine-learning model (At least see ¶[0007] - systems and methods for performing task-oriented response generation that can provide advantages for artificial intelligence systems or other computing systems, ¶[0009] - A machine learned model (e.g., a neural network) can receive both embeddings as input to determine one or more system tasks), the method comprising: 
extracting data schema of a machine-learning model (At least see ¶[0041] - obtaining a natural language description of a schema. Generally, the schema can define one or more inputs to an application programming interface (API) associated with performing a service). 
Rastogi sufficiently discloses the method as set forth above, but Rastogi does not explicitly disclose: analyzing the data schema to determine an intended task of the machine-learning model.
However, Arun discloses: 
analyzing the data schema to determine an intended task of the machine-learning model (At least see ¶[0087] - a dataset can be related to a task that the machine learning model was created to perform (e.g., product purchase prediction). Further, the schema can be a schema that combines necessary data for running the machine learning model. Such a schema can be a pre-defined custom schema based on the information (e.g., data) needed to run the machine learning model).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arun into Rastogi’s invention because it would be advantageous to use a model insight system of Arun to provide insight into instances of a machine learning model to aid a user in determining how to best optimize the model, where using standardized evaluation metrics can allow a user to gain insight into how to efficiently optimize a complex machine learning model by comparing the success of instances of the machine learning model. The model insights system can further provide rich visualizations related to the success of various machine learning model instances. In this way, such a model insights system can empower data scientists to quickly build effective and performant machine learning models at scale (please see ¶[0005]).

Per claim 2: 
Rastogi discloses: 
updating a documentation of the machine-learning model including meta-data and author notes to explicitly identify the intended task (At least see ¶[0031] -  device may continue to update the dialogue state by requesting a second user prompt. Example systems can process the second user prompt and/or additional user prompts to create subsequent embeddings that can be stored or aggregated. In this manner, example devices can be used to perform task-oriented response generation by predicting a current state for performing the task using system level descriptions in combination with user input(s)).  

Per claim 3: 
Rastogi discloses: 
creating an index of the intended task corresponding to the machine-learning models using the documentation (At least see ¶[0102] - value with the maximum mass is assigned to the input. For each non-categorical input, logits obtained using equations 8 and 9 are normalized using softmax to yield two distributions over all tokens. These two distributions respectively correspond to the start and end index of the span corresponding to the input).  

Per claim 4: 
Rastogi discloses: 
performing a search for an automated discovery of models via the index (At least see ¶[0027] - system can process some or all of the schema NL descriptions as well as the user NL description from the user input using a natural language encoder to obtain one or more schema embeddings and one or more content embeddings, respectively. Based at least on one or both sets of embeddings (schema and content), the system can determine a next action).  

Per claim 5: 
Rastogi discloses: 
input data; and output data, wherein the intended task is determined from the input data and the output data (At least see ¶[0032] - elements of the schema, the model can determine probability distributions for assigning values from the set of values to certain inputs and/or certain intents. These probability distributions can be referred to as an active intents parameter which can define the current action preformed by the system).  

Per claim 6: 
Rastogi discloses: 
intended task is determined by one or more of:  20 
P201903830US01an application of predetermined rules (At least see ¶[0028] - utilize a machine learned model to execute one or more tasks such as determining a predicted dialogue state, generating an API query to the API associated with the service, determining a predicted dialogue policy, or generating a natural language response to the one or more user inputs); machine-learning; and 
creating a schema of the data schema.  

Per claim 7: 
Rastogi discloses: 
vision; audio; and natural language (At least sse ¶[0054] - device or in communication with the device. While natural language descriptions are exemplified throughout using audio examples, embodiments according to the present disclosure are not limited solely to audio processing. Content embeddings or other embeddings may also be produced from user input in the form of text (e.g., by typing a request on an interface in communication with an example system). Further, example systems and methods can include operations for providing a response to a user).  

Per claim 8: 
Rastogi discloses: 
intended task is selected from a group consisting of:
regression; classification; and clustering (At least see ¶[0044] - obtaining the natural language description of the schema can include determining or selecting a schema from a group of schemas. For instance, the method may determine the schema to obtain or the schema embedding to obtain based at least in part on receiving natural language data descriptive of textual content from one or more user inputs).  

Per claim 9: 
Arun also discloses: 
in a cloud-computing environment (At least see ¶[0091] - relevant information can include information about evaluation metric results from evaluating the machine learning model (e.g., using the evaluation metrics). In this way, the evaluation metric results can be logged such that a history of machine learning models (e.g., metadata, key evaluation and interpretation metric, etc.) are stored as persistent data. In this way, the insights engine can track all model experiments through seamless integration with a machine learning framework on a cloud platform).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arun into Rastogi’s invention because it would be advantageous to use a model insight system of Arun to provide insight into instances of a machine learning model to aid a user in determining how to best optimize the model, where using standardized evaluation metrics can allow a user to gain insight into how to efficiently optimize a complex machine learning model by comparing the success of instances of the machine learning model. The model insights system can further provide rich visualizations related to the success of various machine learning model instances. In this way, such a model insights system can empower data scientists to quickly build effective and performant machine learning models at scale (please see ¶[0005]).

Per claim 10: 
Rastogi discloses: 
A computer program product (At least see ¶[0058] -memory 114 can include one or more non-transitory computer-readable storage mediums, such as RAM, ROM, EEPROM, EPROM, flash memory devices, magnetic disks, etc., and combinations thereof. The memory), the computer program product for discovering a utility of a data schema for a machine-learning model comprising a computer-readable storage medium having program instructions embodied therewith (At least see ¶[0007] - systems and methods for performing task-oriented response generation that can provide advantages for artificial intelligence systems or other computing systems, ¶[0009] - A machine learned model (e.g., a neural network) can receive both embeddings as input to determine one or more system tasks), the program instructions executable by a computer to cause the computer to perform: 
extracting data schema of a machine-learning model (At least see ¶[0041] - obtaining a natural language description of a schema. Generally, the schema can define one or more inputs to an application programming interface (API) associated with performing a service). 
Rastogi sufficiently discloses the method as set forth above, but Rastogi does not explicitly disclose: analyzing the data schema to determine an intended task of the machine-learning model.  
However, Arun discloses: 
analyzing the data schema to determine an intended task of the machine-learning model (At least see ¶[0087] - a dataset can be related to a task that the machine learning model was created to perform (e.g., product purchase prediction). Further, the schema can be a schema that combines necessary data for running the machine learning model. Such a schema can be a pre-defined custom schema based on the information (e.g., data) needed to run the machine learning model).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arun into Rastogi’s invention because it would be advantageous to use a model insight system of Arun to provide insight into instances of a machine learning model to aid a user in determining how to best optimize the model, where using standardized evaluation metrics can allow a user to gain insight into how to efficiently optimize a complex machine learning model by comparing the success of instances of the machine learning model. The model insights system can further provide rich visualizations related to the success of various machine learning model instances. In this way, such a model insights system can empower data scientists to quickly build effective and performant machine learning models at scale (please see ¶[0005]).

Per claim 11: 

Rastogi discloses: 
updating a documentation of the machine-learning model including meta-data and author notes to explicitly identify the intended task (At least see ¶[0031] -  device may continue to update the dialogue state by requesting a second user prompt. Example systems can process the second user prompt and/or additional user prompts to create subsequent embeddings that can be stored or aggregated. In this manner, example devices can be used to perform task-oriented response generation by predicting a current state for performing the task using system level descriptions in combination with user input(s)).  

Per claim 12: 
Rastogi discloses: 
creating an index of the intended task corresponding to the machine-learning models using the documentation (At least see ¶[0102] - value with the maximum mass is assigned to the input. For each non-categorical input, logits obtained using equations 8 and 9 are normalized using softmax to yield two distributions over all tokens. These two distributions respectively correspond to the start and end index of the span corresponding to the input).  

Per claim 13: 
Rastogi discloses: 
performing a search for an automated discovery of models via the index (At least see ¶[0027] - system can process some or all of the schema NL descriptions as well as the user NL description from the user input using a natural language encoder to obtain one or more schema embeddings and one or more content embeddings, respectively. Based at least on one or both sets of embeddings (schema and content), the system can determine a next action).  

Per claim 14: 
Rastogi discloses: 
input data; and output data, wherein the intended task is determined from the input data and the output data (At least see ¶[0032] - elements of the schema, the model can determine probability distributions for assigning values from the set of values to certain inputs and/or certain intents. These probability distributions can be referred to as an active intents parameter which can define the current action preformed by the system).  

Per claim 15: 
Rastogi discloses: 
intended task is determined by one or more of:  20 
P201903830US01an application of predetermined rules (At least see ¶[0028] - utilize a machine learned model to execute one or more tasks such as determining a predicted dialogue state, generating an API query to the API associated with the service, determining a predicted dialogue policy, or generating a natural language response to the one or more user inputs); machine-learning; and 
creating a schema of the data schema.  

Per claim 16: 
Rastogi discloses: 
vision; audio; and natural language (At least sse ¶[0054] - device or in communication with the device. While natural language descriptions are exemplified throughout using audio examples, embodiments according to the present disclosure are not limited solely to audio processing. Content embeddings or other embeddings may also be produced from user input in the form of text (e.g., by typing a request on an interface in communication with an example system). Further, example systems and methods can include operations for providing a response to a user).  

Per claim 17: 
Rastogi discloses: 
intended task is selected from a group consisting of:
regression; classification; and clustering (At least see ¶[0044] - obtaining the natural language description of the schema can include determining or selecting a schema from a group of schemas. For instance, the method may determine the schema to obtain or the schema embedding to obtain based at least in part on receiving natural language data descriptive of textual content from one or more user inputs).  

Per claim 18: 
Rastogi discloses: 
updating a documentation of the machine-learning model to explicitly identify the intended task (At least see ¶[0032] - elements of the schema, the model can determine probability distributions for assigning values from the set of values to certain inputs and/or certain intents. These probability distributions can be referred to as an active intents parameter which can define the current action preformed by the system).  

Per claim 19: 
Rastogi discloses: 
A machine-learning model task deduction system for discovering a utility of a data schema for a machine-learning model (At least see ¶[0007] - systems and methods for performing task-oriented response generation that can provide advantages for artificial intelligence systems or other computing systems, ¶[0009] - A machine learned model (e.g., a neural network) can receive both embeddings as input to determine one or more system tasks), the system comprising: 
a processor; and a memory (At least see ¶[0058] -computing device 102 can include one or more processors 112 and memory 114. The one or more processors 112 can be, for example, any suitable processing device (e.g., a processor core, a microprocessor, an ASIC, a FPGA, a controller, a microcontroller, etc.) and can be one processor or a plurality of processors that are operatively connected. The memory 114 can include one or more non-transitory computer-readable storage mediums), the memory storing instructions to cause the processor to perform: 
extracting data schema of a machine-learning model (At least see ¶[0041] - obtaining a natural language description of a schema. Generally, the schema can define one or more inputs to an application programming interface (API) associated with performing a service). 
Rastogi sufficiently discloses the method as set forth above, but Rastogi does not explicitly disclose: analyzing the data schema to determine an intended task of the machine-learning model.
However, Arun discloses: 
analyzing the data schema to determine an intended task of the machine-learning model (At least see ¶[0087] - a dataset can be related to a task that the machine learning model was created to perform (e.g., product purchase prediction). Further, the schema can be a schema that combines necessary data for running the machine learning model. Such a schema can be a pre-defined custom schema based on the information (e.g., data) needed to run the machine learning model).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arun into Rastogi’s invention because it would be advantageous to use a model insight system of Arun to provide insight into instances of a machine learning model to aid a user in determining how to best optimize the model, where using standardized evaluation metrics can allow a user to gain insight into how to efficiently optimize a complex machine learning model by comparing the success of instances of the machine learning model. The model insights system can further provide rich visualizations related to the success of various machine learning model instances. In this way, such a model insights system can empower data scientists to quickly build effective and performant machine learning models at scale (please see ¶[0005]).

Per claim 20: 
Arun also discloses: 
in a cloud-computing environment (At least see ¶[0091] - relevant information can include information about evaluation metric results from evaluating the machine learning model (e.g., using the evaluation metrics). In this way, the evaluation metric results can be logged such that a history of machine learning models (e.g., metadata, key evaluation and interpretation metric, etc.) are stored as persistent data. In this way, the insights engine can track all model experiments through seamless integration with a machine learning framework on a cloud platform).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Arun into Rastogi’s invention because it would be advantageous to use a model insight system of Arun to provide insight into instances of a machine learning model to aid a user in determining how to best optimize the model, where using standardized evaluation metrics can allow a user to gain insight into how to efficiently optimize a complex machine learning model by comparing the success of instances of the machine learning model. The model insights system can further provide rich visualizations related to the success of various machine learning model instances. In this way, such a model insights system can empower data scientists to quickly build effective and performant machine learning models at scale (please see ¶[0005]).

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
                                        05/26/2022